DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-18 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-3 and 5-13, a combination of limitations that “an antenna cover circumferentially overlapping a scalloped portion of the circumferential wall, the antenna cover defining an inner cover surface facing the circumferential wall, an antenna cavity defined between the inner cover surface and the scalloped portion of the circumferential wall; and an antenna printed circuit board (“PCB”) strip positioned within the antenna cavity, the antenna PCB strip secured in facing engagement with the inner cover surface; and…the scalloped portion of the circumferential wall is circumferentially positioned between a first portion of the outer wall surface and a second portion of the outer wall surface; the scalloped portion which extends inwards relative to the first portion and the second portion of the outer wall surface.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15-17 and 20, a combination of limitations that “attaching the antenna PCB strip to an inner cover surface of an antenna cover; circumferentially covering a scalloped portion of a circumferential wall of a cap body of the nozzle cap with the antenna cover, the circumferential wall defining an outer wall surface and the scalloped portion, the scalloped portion being circumferentially positioned between a first portion of the outer wall surface and a second portion of the outer wall surface, the scalloped portion extending inwards relative to the first portion and the second portion of the outer wall surface, the antenna cover fitting within the scalloped portion, an antenna cavity defined between the scalloped portion of the circumferential wall and the inner cover surface of the antenna cover.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining, a combination of limitations that “an antenna cover circumferentially overlapping a scalloped portion of the circumferential wall, the circumferential wall defining an outer wall surface and the scalloped portion being circumferentially positioned between a first portion of the outer wall surface and a second portion of the outer wall surface, the scalloped portion extending inwards relative to the first portion and the second portion of the outer wall surface, the antenna cover fitting within the scalloped portion…an antenna cavity defined between the inner cover surface and the scalloped portion of the circumferential wall; the antenna cover is a first antenna cover; the antenna PCB strip is a first antenna PCB strip; the scalloped portion is a first scalloped portion; the antenna cavity is a first antenna cavity; the nozzle cap further comprises a second antenna cover and a second antenna PCB strip; the second antenna cover circumferentially covers a second scalloped portion of the circumferential wall; and the second antenna PCB strip is disposed within a second antenna cavity defined between the second antenna cover and the second scalloped portion of the circumferential wall.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845